PER CURIAM.
This is an appeal from a final order of dismissal in favor of appellee, Marcia Pinder. Appellee’s counsel has graciously conceded error to the extent that her affirmative defense of collateral estoppel, and any related defenses, should not have been resolved by motion to dismiss, but rather in a summary judgment context. Accordingly, we reverse the order dismissing appellant’s complaint as to Marcia Pinder, and remand for further proceedings.
WARNER, POLEN and STEVENSON, JJ., concur.